                      Case 2:20-cv-00106-JCM-NJK Document 34 Filed 05/08/20 Page 1 of 4



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TARAS KRYSA,                                         Case No. 2:20-CV-106 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     STATE OF NEVADA, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff Taras Krysa’s (“plaintiff”) motion to remand. (ECF
               14     No. 5). Defendant State of Nevada ex rel. Board of Regents of the Nevada System of Higher
               15     Education, on behalf of the University of Nevada, Las Vegas (“UNLV”) filed a response (ECF
               16     No. 7), to which plaintiff replied (ECF No. 10).
               17     I.     Background
               18            The instant action arises from a dispute between plaintiff, a tenured professor, and UNLV
               19     regarding the conditions of his employment. (ECF No. 1-1). Plaintiff sued UNLV on December
               20     9, 2019, and amended his complaint on January 14, 2020. (ECF No. 5 at 2).
               21            As relevant here, plaintiff mailed a copy of his initial complaint to UNLV’s general
               22     counsel the day after it was filed. (ECF No. 5 at 2). Plaintiff did not serve the complaint in
               23     accordance with Nevada Revised Statute (“NRS”) § 41.031(2), which governs service of state
               24     entities in Nevada. (ECF No. 7 at 3). Plaintiff properly served UNLV with his amended
               25     complaint on January 14, 2020. (ECF Nos. 6 at 2; 7 at 4, 44). Three days later, UNLV removed
               26     this action. (ECF No. 1).
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00106-JCM-NJK Document 34 Filed 05/08/20 Page 2 of 4



                1     II.    Legal Standard
                2            “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power
                3     authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting
                4     Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). Pursuant to 28
                5     U.S.C. § 1441(a), “any civil action brought in a State court of which the district courts of the
                6     United States have original jurisdiction, may be removed by the defendant or the defendants, to
                7     the district court of the United States for the district and division embracing the place where such
                8     action is pending.” 28 U.S.C. § 1441(a).
                9            Because the court’s jurisdiction is limited by the constitution and 28 U.S.C. §§ 1331,
              10      1332, “[t]he threshold requirement for removal under 28 U.S.C. § 1441 is a finding that the
              11      complaint contains a cause of action that is within the original jurisdiction of the district
              12      court.” Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th Cir. 2003) (quoting Toumajian
              13      v. Frailey, 135 F.3d 648, 653 (9th Cir. 1998)). Thus, “it is to be presumed that a cause lies
              14      outside the limited jurisdiction of the federal courts and the burden of establishing the contrary
              15      rests upon the party asserting jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042
              16      (9th Cir. 2009).
              17             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              18      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              19      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              20      charged with notice of removability “until they’ve received a paper that gives them enough
              21      information to remove.” Id. at 1251.
              22             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s
              23      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              24      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              25      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              26      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              27      order or other paper’ from which it can determine that the case is removable.” Id. (quoting 28
              28      U.S.C. § 1446(b)(3)).

James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:20-cv-00106-JCM-NJK Document 34 Filed 05/08/20 Page 3 of 4



                1            A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C.
                2     § 1447(c).   On a motion to remand, the removing defendant must overcome the “strong
                3     presumption against removal jurisdiction” and establish that removal is proper. Hunter, 582 F.3d
                4     at 1042 (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992) (per curiam)). Due to this
                5     strong presumption against removal jurisdiction, the court resolves all ambiguity in favor of
                6     remand to state court. Id.
                7     III.   Discussion
                8            The parties agree that plaintiff’s various discrimination claims clearly assert federal
                9     claims within this court’s jurisdiction. (ECF Nos. 5; 7; 10). The only point of contention is
              10      whether UNLV’s removal was timely.
              11             On one hand, plaintiff contends that UNLV received notice of removability “through
              12      service or otherwise” when he mailed his initial complaint to UNLV’s general counsel on
              13      December 10, 2019. (ECF No. 5 at 2 (quoting 28 U.S.C. § 1446(b)(1))). Thus, by plaintiff’s
              14      estimation, UNLV’s thirty-day removal window closed on January 11, 2020. Id. at 3. On the
              15      other hand, UNLV argues that the removal clock did not start ticking until plaintiff properly
              16      served UNLV on January 14, 2020. (ECF No. 7 at 4).
              17             Although neither party cites it, Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S.
              18      344 (1999), is directly on point and dispositive of this motion. In Murphy Bros., the plaintiff
              19      filed his complaint and, three days later, “faxed a ‘courtesy copy’ of the file-stamped complaint
              20      to one of [defendant’s] vice presidents. The parties then engaged in settlement discussions until
              21      . . . [plaintiff] officially served [defendant] under local law by certified mail.” Id. at 348. Thirty
              22      days after it was served, the defendant in Murphy Bros. removed that case. Id. Plaintiff moved
              23      to remand, arguing that the defendant’s time to remove began when he sent a courtesy copy. Id.
              24             On interlocutory appeal, the Supreme Court held that removal was proper, reasoning as
              25      follows:
              26                     We read Congress’ provisions for removal in light of a bedrock
                                     principle: An individual or entity named as a defendant is not
              27                     obliged to engage in litigation unless notified of the action, and
                                     brought under a court's authority, by formal process. Accordingly,
              28                     we hold that a named defendant's time to remove is triggered by
                                     simultaneous service of the summons and complaint, or receipt of
James C. Mahan
U.S. District Judge                                                   -3-
                      Case 2:20-cv-00106-JCM-NJK Document 34 Filed 05/08/20 Page 4 of 4



                1                      the complaint, “through service or otherwise,” after and apart from
                                       service of the summons, but not by mere receipt of the complaint
                2                      unattended by any formal service.
                3
                      Id. at 347–48.
                4
                             The facts before the court indisputably show that UNLV was not properly served until
                5
                      January 14, 2020, despite the fact that UNLV “provided numerous professional courtesies to
                6
                      [p]laintiff Krysa, explicitly informing [p]laintiff Krysa of [his] statutory obligations [regarding
                7
                      service], explaining that UNLV’s attorney was unable to waive service/notice, and providing
                8
                      specific contact information for both the Attorney General’s Office and the Chancellor.” (ECF
                9
                      No. 7 at 4).
              10
                             Plaintiff “served” only a courtesy copy by mail, which was ineffective to perfect service
              11
                      on UNLV. Only three days after it was properly served, UNLV removed this action. Thus, the
              12
                      facts so closely resemble those in Murphy Bros. that the court must deny the motion to remand.
              13
                      IV.    Conclusion
              14
                             Accordingly,
              15
                             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              16
                      remand (ECF No. 5) be, and the same hereby is, DENIED.
              17
                             DATED May 8, 2020.
              18
                                                                    __________________________________________
              19                                                    UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -4-
